Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case it is unclear how a multilayered composite construction also forms the stop module opening. For purposes of examination, this will be interpreted as a ‘a hole within the composite construction of the stop module.’
Claims 2-17 are rejected for their dependency from claim 1.
Claim 2 recites the limitation "the opening" in line 4.  There is insufficient antecedent basis for this limitation in the claim. In the instant case, this appears to be referring to the “stop 
Claim 8 recites the limitation "wherein a layer […] has the smallest opening" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. There is no prior definition of opening size in claim 1 from which claim 8 depends; that is, while claim 1 defines that the stop module is multilayered, it does not references size (or differences of size) of holes of individual layers. For purposes of examination, any “innermost” layer with a smallest hole will be considered to read upon the claim.
The term “thin sheet” in claim 10 is a relative term which renders the claim indefinite. The term “thin sheet” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, any sheet or ply that is not explicitly thick will be considered a “thin sheet”.
Regarding claim 13, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, any adhesive will be considered to read on the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 10, 14, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2018/0284571).
Regarding claims 1, 18, and 19, Park teaches a camera module (system) (Park para 17, 35) which includes a lens module (200) which is configured to accept incident light (Park para 9, 37), a stop module (300), and an image sensor module (600) which converts the incident light from the lens module to electrical signal (Park para 37, 66-70), arranged along an optical axis (Park para 13). In the preferred  embodiment, the stop module 300 is ‘upstream’ the lens module 200, as illustrated in figs. 2-4. Finally, the stop module comprises at least two separate light stops (e.g. items 320, 330), and may therefore be considered a “composite construction forming the stop module opening” as the second stop 330 may be moved to adjust the total size and shape of the first stop 320 (Park para 31-83).
Regarding claim 2, Park teaches a camera module as above for claim 1. Park further teaches that the first and second stops (first and second layers) which are stacked on each other (Park fig 5-7), and differ from each other in total size (items 320, 330), as well as incident hole size (Park para 83; items 321, 331).
Regarding claim 5, Park teaches a camera module as above for claim 1. Park further teaches that the stops have semi-circular outer peripheries, and may thus be considered to have the ‘same’ shape (Park fig. 7, items 330, 320)
Regarding claim 6, Park teaches a camera module as above for claim 1. Park further teaches that the stops are joined together via a pin (item 311), which may be considered a type of latch.
Regarding claim 10, Park teaches a camera module as above for claim 1. Further, the layers of the composite stop may be considered ‘thin’ as they are not explicitly thick, see 112(b) rejection, above. 
Regarding claims 14 and 16, Park teaches a camera module as above for claim 1. Applicant’s specification describes a “structured layer side” as features such as additional cutouts besides the main hole in the stop, see Applicant’s as-filed specification at paragraph 66. In light of that, cutouts such as items 333, 323, and the pin hole for item 311 as shown in Figure 7 of Park are believed to read upon this limitation, and the limitation requiring additional cutouts. 

Claims 1, 2, 7, 10, 12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blasch (US 2012/0075519).
Regarding claims 1, 18, and 19, Blasch teaches a camera assembly (Blasch para 53) comprising an image sensor (Blasch fig 1B, item 116; para 60), a lens array (Blasch para 54; fig 1B, item 108), and a multilayer electroactive polymer-based (EAP) actuator to control aperture size (Blasch para 11). The EAP actuator would be analogous to the claimed ‘stop module’ with the aperture which it controls being the ‘stop module opening.’
Regarding claims 2, 10, and 17, Blasch teaches a camera assembly as above for claim 1. Blasch further teaches that the EAP (i.e. stop module) is at least three layers, arranged in a sandwhich, where the outer layers are thinner (thin sheet) electrodes (may be considered “semiconductor wafer”) on either major surface of the core electroactive polymer, which is Blasch para 57), thus satisfying the requirement for at least two layers to have different materials and/or thicknesses.
Regarding claim 7, Blasch teaches a camera assembly as above for claim 1. Blasch further teaches that the EAP (i.e. stop module) is at least three layers, arranged in a sandwhich, where the outer layers are thinner electrodes (may be considered “semiconductor wafer”) on either major surface of the core electroactive polymer, which is relatively thicker (Blasch para 57). As one of the two thinner/thinnest layers would naturally be oriented as ‘innermost’ or ‘closest to image sensor’, either of these thin layer would qualify as ‘the thinnest layer’ being ‘innermost’. 
Regarding claim 12, Blasch teaches a camera assembly as above for claim 1. Blasch further teaches that the EAP may be an aperture (Blasch para 11) and that the aperture may be located at the distal or front ends of the lens array (Blasch para 54). 
      
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.                                                                                                                                                                                                                                                 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1, above.
Regarding claim 11, Park teaches a camera module as above for claim 1. While park does not utilize the phrasing of “stray light stop,” “field stop,” or “aperture stop,” as it is a stop module, and as it shares a purpose of limiting the amount of incident light into a lens array, (Park para 17), it may be surmised that it behaves at least as a ‘stray light’ or ‘aperture’ stop. 

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1, above, and further in view of Matsubara (US 5,025,278).
Regarding claims 9 and 13, Park teaches a camera module as above for claim 1.
Park is silent with respect to the stop module light blocking plates being made of a fiber composite material.
Park and Matsubara are related in the field of camera stop modules. Matsubara teaches that the stop module may be made of one or more light shielding blades (Matsubara col 1, ln 38-54), similar to the “plates” of Park. Matsubara further teaches forming the blades out of carbon-fiber reinforced plastic (CFRP) layers where the matrix resin (adhesive) has a Tg of 120°C or more because this provides for light shielding blades with light weight, high strength, and high elasticity (Matsubara col 5, ln 15-19). It would be obvious to one of ordinary skill in the art to form the light blocking plates out of a CFRP with a matrix resin having a Tg of 120°C to obtain light shielding plates/blades which are light weight, and have high strength and elasticity.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Blasch as applied to claim 2, above. 
Regarding claims 3 and 4
Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thicknesses taught by Blasch overlaps with the instantly claimed thicknesses and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Gat et al. (US 2004/0238741).
Regarding claim 15, Park teaches a camera assembly as above for claim 1.
Park is silent with respect to the multilayered composite having an absorbent or reflective coating.
Park and Gat are related in the field of camera systems utilizing flanged light stops. Gat teaches coating the inner/photocell side with a reflective material, such as gold to prevent undesired change in aperture temperature noting that not utilizing a coating like this may cause unwanted/undesired radiation load on the photocell (Gat para 55).
It would be obvious to one of ordinary skill in the art to modify the inner sides of the multilayer composite forming the stop of Park with the reflective coating of Gat because this would yield a radiation stop that blocks any additional unwanted/undesired radiation from reaching the photocell. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        1/25/22